Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 11, 14, 18, 19, 21, and 23 - 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20200043350 A1 to Cantrell et al (“Cantrell”).

Regarding claim 1, Cantrell teaches a wearable (portable) device (150) for controlling an unmanned aerial vehicle (UAV 110 or 310) comprising: one or more sensors configured to detect first status information of the wearable device (¶¶0017, 0030, 0058-0060 at least); a communication circuit (240) configured to transmit the first status information to the UAV and receive second status information of the UAV from the UAV –[note, as supported by ¶0026, I/O 240 can transmit and receive signals] - (¶¶0017, 0026, 0031, 0057); and a processor (210 or 304) configured to: generate a control instruction (instruction to deliver a product at a deliver destination) according to at least one of the first status information or the second status information and control the communication circuit to transmit the control instruction to the UAV to control the UAV (¶¶0026.

Regarding claim 2, Cantrell’s teaching of claim 1, wherein: the one or more sensors comprise a position sensor configured to detect position information (location data/GPS coordinates) of the wearable device and the first status information comprises the position information (¶¶0026, 0029, 0044, 0058).

Regarding claim 3, Cantrell’s teaching, wherein: the position information of the wearable device is first position information and the second status information comprises second position information of the UAV (GPS position); and the processor is further configured to generate a flight control instruction according to the first position information and the second position information, the flight control instruction-24-Client Ref No. 2016F0522US Attorney Docket No. 00203.3060.OOUScontrolling the UAV to adjust a projection distance of the UAV and the wearable device on a horizontal plane (¶¶0033, 0034, 0043, 0057, 0069).

Regarding claim 4, Cantrell further teaches, wherein: the position information of the wearable device is first position information; the second status information comprises second position information and orientation information of the UAV (Cantrell teaches projected movement in three dimensional dimensions X, Y, and Z; ¶0011); and the processor is further configured to generate a flight control instruction or a shooting (routing)  control instruction according to the first position information, the second position information, and the orientation information (abstract; ¶¶0011), the flight control instruction controlling the UAV to adjust a preset reference direction of the UAV on a horizontal plane (based on the X, Y, and Z 

Regarding claim 5, Cantrell further teaches, wherein: the one or more sensors further comprise an altitude sensor configured to detect altitude information of the wearable device; and the first status information further comprises the altitude information (¶¶0035, 0057, 0060).

Regarding claim 6, Cantrell further teaches, wherein: the altitude information of the wearable device is first altitude information and the second status information comprises second altitude information of the UAV (altitude set by GPS); and-25-Client Ref No. 2016F0522US Attorney Docket No. 00203.3060.OOUSthe processor is further configured to generate a flight control instruction according to the first altitude information and the second altitude information, the flight control instruction controlling the UAV to adjust (alter when rerouting/recalculating) a relative altitude between the UAV and the wearable device (¶¶0026, 0070-0072).

Regarding claim 7, Cantrell further teaches, wherein: the position information of the wearable device is first position information; the second 

Regarding claim 8, Cantrell’s teaching, wherein the processor is further configured to generate a flight control instruction according to the first position information (GPS location data), the orientation information, and the second position information (¶0026), the flight control instruction controlling the UAV to adjust (alter) a relative orientation of the UAV with respect to the wearable device (¶¶0076 at least).



Regarding claim 11, Cantrell’s teaching, wherein:-27-Client Ref No. 2016F0522USAttorney Docket No. 00203.3060.OOUS the at least one sensor comprises a motion sensor configured to detect a motion parameter of the wearable device; the first status information comprises the motion parameters; and the processor is further configured to generate the control instruction according to the motion parameter (motion parameter control instruction is provided by computing device 150; ¶¶0022, 0055).

Regarding claim 14, Cantrell’s teaching, wherein: the processor is further configured to directly map the motion parameter into a flight control instruction or a shooting control instruction; and  -28-Client Ref No. 2016F0522US Attorney Docket No. 00203.3060.OOUS the flight control instruction controls a flight status of the UAV, and the shooting control 

Regarding claim 18, Cantrell’s teaching further comprising: one or more buttons or interfaces wherein the processor is further configured to generate the control instruction according to an operation on the one or more buttons (¶¶0027, 0066).

Regarding claim 19, Cantrell teaches all of the limitations as discussed above including the one or more buttons comprising a direction button configured to instruct the processor to generate a flight control instruction or a shooting control instruction (¶¶0027, 0066).

Regarding claim 21, Cantrell’s teaching, wherein the one or more buttons further comprise at least one: a take-off button configured to control the UAV to take off, a landing button configured to control the UAV to land; a return button configured to control the UAV to return to a preset position; or a follow button configured to control the UAV to follow a preset target (¶¶0060, 0077).

at least one of the second status information, pictures, or videos received via the communication circuit (¶¶0027-0028, 0066).

Regarding claim 24, Cantrell’s teaching, wherein the display screen – 260 - (inherently) comprises a semi-transparent-semi-reflective liquid crystal display (LCD) panel; and a backlight module; the wearable device further comprising: a backlight control button or an ambient-light sensor; and wherein the backlight module is configured to selectively provide backlight for the semi-transparent-semi-reflective LCD panel according to a backlight control instruction generated by the backlight control button or an ambient-light intensity detected by the ambient-light sensor (¶¶0060, 0066).

Regarding claim 25, Cantrell’s teaching, wherein the communication circuit comprises:-31-Client Ref No. 2016F0522USAltorney Docket No. 00203.3060.OOUS an Industrial Scientific Medical band (ISM) -  the use of the ISM Bands become more widespread for short-range, low power wireless communications systems like cordless phones, WiFi, Bluetooth, NFC and a host of other short range wireless applications -communication circuit configured to communicate with the UAV (which .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 20170237783 A1 to Yang et al (“Yang”).

As discussed above, Cantrell teaches all of the limitations of base claim 1 (including claim 11) including the limitations of claims 15 and 22 except for the explicit recitation of generating a call control instruction (cl. 

However, Yang teaches, in the same field of endeavor of UAV control system, generating a call control instruction (¶0084), a multiplexing teaching (¶¶0052, 0053, 0070) and the wearable device being a watch or wristband (¶0040).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cantrell’s teaching by including a call control instruction, multiplexing, and a wearable device being a watch or wristband in order to facilitate communication improvement performed by user (wearer) equipment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell and Yang as applied to claim 16 (depending from claims 15, 11, and 1) above, and further in view of U.S. Pub. No. 20160253651 A1 to Park et al. (“Park”).



However, Park teaches, in an art related field of wearable device that it is known that a processor can be configured to visually recognize (by gesture) an operator (user) from pictures or videos (user’s face image) captured by an image device (¶¶0104, 1483, 1748 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cantrell and Yang’s combination by including visually recognizing an operator from pictures or videos captured by an image device as evidenced by Park in order to enhance security.

Allowable Subject Matter
Claims 10, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/         Primary Examiner, Art Unit 3668